IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COURT OF COMMON PLEAS AND                : No. 67 EM 2017
SUPERIOR COURTS OF                       :
PENNSYLVANIA,                            :
                                         :
                 Respondents             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
ERNEST ADKINS,                           :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2017, the Petition for Extraordinary Relief is

DENIED.